UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4586


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASON COX,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00214-WO-3)


Submitted:   February 4, 2011             Decided:   March 4, 2011


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant.   Robert Michael Hamilton, Assistant
United   States  Attorney, Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jason Cox pled guilty to one count of conspiracy to

commit    bank   fraud,    in    violation      of    18    U.S.C.    §§ 371,      1344

(2006), one count of bank fraud and aiding and abetting such

fraud, in violation of 18 U.S.C. §§ 1344(2) & 2 (2006), and one

count of identity theft, in violation of 18 U.S.C. § 1028A(a)(1)

(2006).    He was sentenced to twenty-three months’ imprisonment

for the two bank fraud convictions and a consecutive two-year

statutory sentence for the identity theft conviction.                        He was

also sentenced to a three year term of supervised release for

the   conspiracy       conviction,     a   five      year    term    of   supervised

release for the substantive bank fraud conviction and a one year

term of supervised release for the identity theft conviction,

all running concurrently.             In addition, Cox was ordered to pay

restitution in the amount of $97,869.39, pursuant to 18 U.S.C.

§ 3663A (2006).         Counsel filed a brief pursuant to Anders v.

California,      386    U.S.    738   (1967),     certifying        there   were    no

meritorious      issues    for    appeal.         Cox      was   informed   of      the

opportunity to file a pro se supplemental brief, but did not do

so.   The Government did not file a brief.                 We affirm.

            We find no error with the plea agreement or the Rule

11 colloquy.       Cox appeared competent to plead guilty and was

aware of the charges against him, the possible penalties and the



                                           2
assorted rights he was waiving or losing by virtue of his pleas

and his convictions.           Accordingly, we affirm his convictions.

               We also conclude there was no error at sentencing.

There were no objections to the properly calculated Sentencing

Guidelines.       The district court was aware that the Guidelines

were advisory and that it should consider the sentencing factors

under 18 U.S.C. § 3553(a).               It was clear the court considered

counsel’s      arguments       for   a   sentence        at     the    low   end   of     the

Guidelines and for a three year term of supervised release.                              The

within Guidelines sentence is reasonable.                        See United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Cox’s convictions and sentence.                           This court

requires that counsel inform Cox, in writing, of the right to

petition    the    Supreme      Court    of       the   United    States     for   further

review.     If Cox requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for       leave     to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Cox.             We dispense with oral argument because the

facts   and     legal    contentions      are       adequately         presented    in    the




                                              3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4